t c memo united_states tax_court isaiah israel petitioner v commissioner of internal revenue respondent docket nos filed date isaiah israel pro_se thomas d yang for respondent memorandum findings_of_fact and opinion haines judge in these consolidated cases respondent determined the following deficiencies additions to tax and penalties in petitioner’s federal income taxes these cases were consolidated for purposes of trial briefing and opinion year deficiency dollar_figure big_number big_number additions to tax sec_6651 penalties sec_6662 dollar_figure big_number --- dollar_figure big_number the issues for decision are whether petitioner is liable for the deficiencies respondent determined in the notices of deficiency for and years in issue whether petitioner is liable for additions to tax for failing to timely file his federal_income_tax returns tax returns under sec_6651 for and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the years in issue and whether petitioner engaged in behavior warranting the imposition of a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petitions petitioner resided in chicago illinois on date respondent received from petitioner tax returns for and signed by petitioner and purportedly signed by lori israel petitioner’s former spouse reporting wages received by petitioner from the u s postal service unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar petitioner attempted to file these tax returns with the filing_status of married filing joint_return by signing lori israel’s name on or about date petitioner filed amended tax returns for and reporting taxable_income of zero and requesting a refund of all federal income taxes withheld for both years petitioner timely filed his tax_return for on this tax_return petitioner reported zero taxable_income and requested a refund of all federal_income_tax withheld petitioner attached to the tax_return a form_w-2 wage and tax statement reporting that petitioner received dollar_figure in wages and had dollar_figure of federal_income_tax withheld by the u s postal service and a two-page form letter containing tax-protester boilerplate on date respondent sent petitioner a notice_of_deficiency for respondent determined that petitioner failed to report wages from the u s postal service gain from the sale_or_exchange of assets from national financial services co and interest_income from national financial services co on date respondent sent petitioner a notice_of_deficiency for and with regard to the original tax returns filed on date respondent determined that petitioner failed to report capital_gain income and interest_income from national finance services co and that petitioner was not allowed to file a joint_return on date petitioner filed a petition with the court disputing the notice_of_deficiency for on date petitioner filed an amended petition which stated notice_of_deficiency is not the statutory notice called for by code sec_6303 sec_6321 sec_6331 code sec_6204 only allow for supplemental assessments to be made when an initial assessment is made by the secretary sec_6201 only authorizes the secretary to estimate a tax or_his_delegate sec_6501 precludes irs absent a court order that petitioner owe any more in federal tax than the zero shown on the return by definition sec_6211 precludes that a deficiency can exist with respect to a zero return please see page of petitioner answer to jurisdiction to hear the matter - only secretary can send a notice_of_deficiency - assessment paid upon notice of demand on date petitioner filed a petition with the court disputing the notice_of_deficiency for and on date petitioner filed an amended petition the petition was originally filed under sec_6330 petitioner simultaneously filed with the petition a motion to dismiss for lack of jurisdiction arguing that the determination was invalid because a hearing was not conducted and petitioner was not provided with information that he was entitled to respondent filed a notice of objection stating that a notice_of_determination concerning collection actions for had not been issued and no attempts to collect the tax by lien or levy have been made the court denied petitioner’s motion and ordered petitioner to file a proper amended petition if he wished to contest the notice_of_deficiency for the petition was originally filed under sec_6330 respondent filed a motion for more definite statement on date the court ordered petitioner to file an amended petition with respect to the notice_of_deficiency for and by date petitioner stated b only authorizes irs to make changes to certain returns b 1065-form is not applicable code sec_6212 states the secretary of treasury determines a deficiency the secretary or_his_delegate shall notify taxpayer code sec_6215 makes it known a notice of demand form 17a must be sent to taxpayer none was sent by secretary doesn’t allow secretary to estimate a tax based on a return omitted no statute makes me liable for tax on date the court issued israel v commissioner tcmemo_2003_198 petitioner had filed a petition in that case in response to a notice_of_determination concerning collection action s under sec_6320 and or for taxable years and id the court concluded that respondent did not abuse his discretion in determining to proceed with the collection action with respect to further the court stated finally although petitioner did not receive a notice_of_deficiency before the sec_6330 hearing with respect to petitioner’s unpaid liability for and the court finds the contentions and arguments which petitioner advanced at his appeals_office hearing in his petition and in petitioner’s trial memorandum and which challenge the existence or the amount of each such unpaid liability to be frivolous and or groundless after petitioner filed a petition with this court to review the notice_of_determination for on date respondent issued to petitioner the notice_of_deficiency for and on the basis of omitted capital_gain and interest_income that was not at issue in the sec_6330 proceeding but is at issue in the instant proceeding israel v commissioner tcmemo_2003_198 id as a result of petitioner’s position and actions with respect to the unpaid liabilities for and the court also imposed a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure id petitioner appealed this decision to the u s court_of_appeals for the seventh circuit where it is currently pending in preparation for the court’s trial session in chicago illinois beginning date the parties submitted for each docket a supplemental stipulation of facts in which petitioner admitted to receiving all the disputed income each supplemental stipulation however contained the following statement it is petitioner’s position that this amount is not subject_to income_tax because the statutory_notice_of_deficiency was not properly issued under federal_law by the secretary of treasury further petitioner filed with the court trial memoranda which contained similar frivolous and groundless arguments at trial the court warned petitioner on three separate occasions that the arguments he was making have been deemed frivolous by the court and that the court has imposed penalties under sec_6673 against taxpayers who bring such frivolous arguments before the court additionally the court provided petitioner with citations of three cases in which the court imposed a penalty pursuant to sec_6673 because the taxpayers brought frivolous and meritless cases before the court trowbridge v commissioner tcmemo_2003_165 trowbridge v commissioner tcmemo_2003_164 and tornichio v commissioner tcmemo_2002_291 despite the court’s warnings petitioner continued with the frivolous and groundless arguments at trial and in his subsequent brief filed with the court i notices of deficiency opinion petitioner argues that the person who sent the notices of deficiency did not have the delegated authority to send them respondent argues that in light of the stipulations of facts in which petitioner admits to receiving the disputed income the only issues in dispute are the additions to tax and penalties the parties stipulated that for and petitioner received payments for the sale of stocks bonds and interest_income from national financial services co which form the basis of the adjustments determined in the notice_of_deficiency the parties also stipulated that for petitioner received payments from the u s postal service for wages and payments for the sale of stocks bonds and interest_income from national financial services co which form the basis of the adjustments determined in the notice_of_deficiency rule e provides that a stipulation is treated as a conclusive admission by the parties to the stipulation and shall be binding in the pending case further the rule provides that the court will not permit a party to qualify change or contradict a stipulation except that the court may do so where justice requires rule e for each of the years in issue petitioner conceded the amounts of unreported income in the stipulations of facts petitioner did not move to be relieved from the stipulations or present grounds that he should not be bound to his admission see rule e said v commissioner tcmemo_2003_148 we conclude that the stipulations are binding further petitioner’s argument that the person who sent the notices of deficiency did not have the delegated authority to send them has been deemed by this court to be frivolous petitioner bases his argument on the court’s decision in everman v commissioner tcmemo_2003_137 petitioner misreads the holding in everman in everman as in countless other cases the court held that the taxpayer’s argument that the notice_of_deficiency was invalid because it was not signed by the secretary or an authorized delegate was meritless id see eg 118_tc_162 bethea v commissioner tcmemo_2003_278 fink v commissioner tcmemo_2003_61 koenig v commissioner tcmemo_2003_40 snyder v commissioner tcmemo_2001_255 browder v commissioner tcmemo_1990_408 further the court noted that there is no requirement that a notice_of_deficiency be signed everman v commissioner supra we therefore find petitioner’s argument to be similarly meritless and conclude that petitioner is liable for the deficiencies respondent determined in the notices of deficiency for the years in issue ii refund for taxable_year petitioner also argued that the refund requested on his tax_return was incorrectly applied to the tax_liabilities for rather than being refunded to him we disagree we do not find that petitioner made an overpayment in that should be refunded to him in general if a taxpayer has made an overpayment and the overpayment is not applied against any of the taxpayer’s outstanding tax_liabilities the secretary must refund the payment including interest sec_6402 109_tc_125 affd without published opinion 172_f3d_859 3d cir sec_6512 gives the court jurisdiction to determine the amount of any overpayment to be credited or refunded where we have jurisdiction to redetermine a deficiency bachner v commissioner supra pincite we look to caselaw to define overpayment because there is no specific definition of the term overpayment in the code which applies to the facts of these cases id this court has interpreted an overpayment as occurring when the taxpayer has made a payment of tax greater than the amount properly due id pincite see 85_tc_445 as determined above petitioner is liable for the tax_liability for which exceeded the withholding payment of dollar_figure as respondent determined in the notice_of_deficiency as a result there is no overpayment that petitioner is entitled to because he did not make a payment of tax greater than the amount properly due iii additions to tax respondent determined that petitioner is liable for additions to tax pursuant to sec_6651 for and sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect sec_7491 requires respondent to carry the burden of production with respect to any addition to sec_6401 provides the term overpayment includes that part of the amount of the payment of any internal revenue tax which is assessed or collected after the expiration of the period of limitation properly applicable thereto tax for failure_to_file the court has received into evidence copies of petitioner’s tax returns for and stamped as received by the internal_revenue_service center in kansas city missouri on date approximately years and year delinquent respectively respondent has sustained his burden of production to show that the sec_6651 addition_to_tax is appropriate see 116_tc_438 if petitioner establishes that the failure_to_file timely returns was due to reasonable_cause and not due to willful neglect he can avoid the addition_to_tax sec_6651 petitioner offered no evidence showing that his failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioner is liable for the additions to tax under sec_6651 iv penalties a sec_6662 respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 and b for and sec_6662 imposes a penalty in the amount of percent on the portion of the underpayment to which the section applies as relevant to these cases the penalty applies to any portion of the underpayment that is attributable to negligence or disregard of rules or regulations sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence has been described as the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_7491 requires respondent to carry the burden of production because he seeks to impose an accuracy-related_penalty pursuant to sec_6662 with respect to the returns for and respondent and petitioner stipulated that petitioner attempted to file those returns as joint returns by signing his former spouse’s name as well as his own name thereby claiming an additional exemption and calculating the income_tax under the more favorable rates of sec_1 the parties also stipulated that interest_income and income from the sale of stocks were omitted from the and returns the return petitioner filed reported zero on all income entries and no taxable_income even though respondent and petitioner stipulated that petitioner received dollar_figure in from the sale of stock dollar_figure interest on an account with national financial services co and dollar_figure as wages from the u s postal service respondent has met his burden of production for his determination of the accuracy-related_penalty under sec_6662 on the basis of negligence or disregard of rules or regulations for and even though respondent has met his burden of production the accuracy-related_penalty will not be imposed if petitioner can establish that he acted with reasonable_cause and in good_faith see sec_6664 the record is devoid of any evidence of reasonable_cause and good_faith on the part of petitioner no attempt has been made to comply with applicable rules and regulations and accordingly we hold that petitioner is liable for the accuracy-related_penalties under sec_6662 see higbee v commissioner supra b sec_6673 respondent does not ask the court to impose a penalty on petitioner under sec_6673 the court may sua sponte determine whether to impose such a penalty see frank v commissioner tcmemo_2003_88 robinson v commissioner tcmemo_2003_77 keene v commissioner tcmemo_2002_277 schmith v commissioner tcmemo_2002_252 schroeder v commissioner tcmemo_2002_190 williams v commissioner tcmemo_2002_111 sec_6673 authorizes the court to require a taxpayer to pay to the u s a penalty in an amount not to exceed dollar_figure whenever it appears to the court that the taxpayer’s position in the proceeding is frivolous or groundless sec_6673 in israel v commissioner tcmemo_2003_198 we imposed a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure because petitioner had advanced we believe primarily for delay frivolous and or groundless contentions arguments and requests with respect to petitioner’s unpaid liabilities for and thereby causing the court to waste its limited resources in addressing such matters at trial in the instant cases the court warned petitioner on three separate occasions that the court has penalized taxpayers under sec_6673 for bringing frivolous and meritless cases before the court giving petitioner the citations of cases in which the court imposed the penalty despite the warnings of the court petitioner has continued to assert groundless arguments under the circumstances we shall on our own motion impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions arguments and requests that are not discussed herein and we conclude that they are without merit or irrelevant to reflect the foregoing decisions will be entered for respondent
